DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo et al. (JP 2001-085801) in view of Suzuki (US Patent 4490690).

Regarding claim 1 – Kazuo teaches a wiring substrate (fig. 6 [title] Kazuo states, “circuit board”) comprising: insulating layers (1 & 4 [paragraph 0016] Kazuo states, “first and second insulating resin members 1”) that are stacked; and a first electrode (2c [paragraph 0016] Kazuo states, “The conductive circuit pattern 2 includes a conductive circuit pattern 2b having a small thickness and a conductive circuit pattern 2c having a large thickness”) and a second electrode (2b) are provided between two layers of the insulating layers (1 & 4), the first electrode (2c) being spaced apart from the second electrode (2b), wherein a thickness of the first electrode (2c) is larger than a thickness of the second electrode (2b; see paragraph 0016 as discussed above), and wherein a 
 	Kazuo does not teach wherein the second electrode is a capacitor electrode or a ground electrode or an inductor electrode.
 	Suzuki teaches a wiring substrate (fig. 1) having a first (2) and second electrode (3), wherein the second electrode (3) is a ground electrode ([column 2 line 7-8] Suzuki states, “ground conductors 3”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring substrate having a first and second electrode sized and arranged as discussed by Kazuo with the second electrode being a ground electrode as taught by Suzuki because Suzuki states regarding the inclusion of a ground electrode, “With this arrangement, crosstalk in the stripline can be greatly reduced and signals can be transmitted at higher speeds over the stripline” [Abstract]. A grounding electrode will provide shielding and help reduce EMI.


3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo et al. in view of Suzuki as applied to claim 1 above, and further in view of Chua (US PG. Pub. 2004/0124493).

Regarding claim 3 – Kazuo in view of Suzuki teach the wiring substrate according to Claim 1, but fail to specifically teach wherein each of the insulating layers is composed of ceramics. 
 	Chua teaches a wiring substrate (fig. 1, 100 [paragraph 0047] Chua states, “printed circuit board (PCB) 100”) having a first electrode (171) and a second electrode (172) provided between two layers (140 & 145) of the insulating layers, and wherein each of the insulating layers is composed of ceramics ([paragraph 0048 & 0049] Chua states, “the layer 140 that is made of electrically insulating materials typically used in the fabrication of PCBs. These materials include epoxy glass FR4, ceramic, and ployimide…The layer 145 is made of prepreg, such asFR4, Ceramic, Liquid Epoxy & Polyimide”). 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring substrate having the two layers of the insulating layer as taught by Kazuo in view of Suzuki with the insulating layer being a ceramic material as taught by Chua because ceramic materials are known to be heat resistant, great hardness and strength, durable, and effective insulative properties implicitly stated by Chua in paragraph 0048, “the layer 140 that is made of electrically insulating materials typically used in the fabrication of PCBs”.

s 4-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo et al. in view of Suzuki as applied to claim 1 above, and further in view of Miyakoshi et al. (US PG. Pub. 2002/0003557).

Regarding claim 4 – Kazuo in view of Suzuki teach the wiring substrate according to Claim 1, but fails to explicitly teach wherein an area of the upper main surface of the first electrode is larger than an area of the upper main surface of the second electrode when seen through in the stacking direction of the insulating layers.
 	Miyakoshi teaches a wiring substrate (figs. 11-12, 101 [paragraph 0147] Miyakoshi states, “circuit board 101”) wherein an area (width D * length; see ratios of 105d in figure 12) of the upper main surface of the first electrode (105d; see area shown in overhead view of figure 11) is larger than an area (width A * length; see ratios of 105a in figure 12) of the upper main surface of the second electrode (105a) when seen through in the stacking direction of the insulating layers (claimed structure show in figures 11-12).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring substrate having the two layers of the insulating layer surrounding the first and second electrodes as taught by Kazuo in view of Suzuki with the area of the first electrode being larger than an area of the second electrode as taught by Miyakoshi because Miyakoshi states, “The resistance of each wiring electrode, which is obtained in relation to the length, width, and thickness thereof, is set to be the same as that of other wiring electrodes…By thus setting the values of the widths and thicknesses according to the lengths of the 

Regarding claim 5 – Kazuo in view of Suzuki teach the wiring substrate according to Claim 1, but fails to explicitly teach wherein an area of the upper main surface of the second electrode is larger than an area of the upper main surface of the first electrode when seen through in the stacking direction of the insulating layers.
 	Miyakoshi teaches a wiring substrate (figs. 11-12, 101 [paragraph 0147] Miyakoshi states, “circuit board 101”) wherein an area (width D * length; see ratios of 105d in figure 12) of the upper main surface of the second electrode (105d; see area shown in overhead view of figure 11) is larger than an area (width A * length; see ratios of 105a in figure 12) of the upper main surface of the first electrode (105a) when seen through in the stacking direction of the insulating layers (claimed structure show in figures 11-12).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring substrate having the two layers of the insulating layer surrounding the first and second electrodes as taught by Kazuo in view of Suzuki with the area of the second electrode being larger than an area of the first electrode as taught by Miyakoshi because Miyakoshi states, “The resistance of each wiring electrode, which is obtained in relation to the length, width, and thickness thereof, is set to be the same as that of other wiring electrodes…By thus 
 	Additionally it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thinner second electrode (than the first electrode) with a larger surface area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Increasing the surface area of an electrode is known to increase the amount of current that can be carried through the electrode and also help in heat dissipation.

Regarding claim 8 – Kazuo in view of Suzuki teach the wiring substrate according to Claim 1, but fails to explicitly teach wherein an area of a surface of the first electrode facing the second electrode is larger than an area of a surface of the second electrode facing the first electrode when seen in a direction perpendicular to the stacking direction of the insulating layers and in a direction in which the first electrode and the second electrode are aligned.
 	Miyakoshi teaches a wiring substrate (figs. 11-12, 101 [paragraph 0147] Miyakoshi states, “circuit board 101”) wherein an area of a surface (vertical surface having a thickness t2 on the first electrode 105d; thickness (4) * length (2) = 8) of the first electrode (105d) facing the second electrode (105a) is larger than an area of a 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring substrate having the two layers of the insulating layer surrounding the first and second electrodes as taught by Kazuo in view of Suzuki with the area of the first electrode being larger than an area of the second electrode as taught by Miyakoshi because Miyakoshi states, “The resistance of each wiring electrode, which is obtained in relation to the length, width, and thickness thereof, is set to be the same as that of other wiring electrodes…By thus setting the values of the widths and thicknesses according to the lengths of the corresponding wiring electrodes, the resistance of each common wiring electrode can be made substantially the same as that of other common wiring electrodes (the ratio between (width.times.thickness) and (length of wiring) is made equal for each wiring electrode).” [paragraph 0150 & 0152].

Regarding claim 9 – Kazuo in view of Suzuki teach the wiring substrate according to claim 1, but fail to teach wherein a total outer area of the first electrode is larger than a total outer area of the second electrode.
 	Miyakoshi teaches a wiring substrate (figs. 11-12, 101 [paragraph 0147] Miyakoshi states, “circuit board 101”) wherein a total outer area (see area features in 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring substrate having the two layers of the insulating layer surrounding the first and second electrodes as taught by Kazuo in view of Suzuki with the area of the first electrode being larger than an area of the second electrode as taught by Miyakoshi because Miyakoshi states, “The resistance of each wiring electrode, which is obtained in relation to the length, width, and thickness thereof, is set to be the same as that of other wiring electrodes…By thus setting the values of the widths and thicknesses according to the lengths of the corresponding wiring electrodes, the resistance of each common wiring electrode can be made substantially the same as that of other common wiring electrodes (the ratio between (width.times.thickness) and (length of wiring) is made equal for each wiring electrode).” [paragraph 0150 & 0152].

Regarding claim 10 – Kazuo in view of Suzuki teach the wiring substrate according to claim 1, but fail to teach wherein a total outer area of the second electrode is larger than a total outer area of the first electrode.
 	Miyakoshi teaches a wiring substrate (figs. 11-12, 101 [paragraph 0147] Miyakoshi states, “circuit board 101”) wherein a total outer area (see area features in figure 12) of the second electrode (105d) is larger than a total outer area (see area 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring substrate having the two layers of the insulating layer surrounding the first and second electrodes as taught by Kazuo in view of Suzuki with the area of the second electrode being larger than an area of the first electrode as taught by Miyakoshi because Miyakoshi states, “The resistance of each wiring electrode, which is obtained in relation to the length, width, and thickness thereof, is set to be the same as that of other wiring electrodes…By thus setting the values of the widths and thicknesses according to the lengths of the corresponding wiring electrodes, the resistance of each common wiring electrode can be made substantially the same as that of other common wiring electrodes (the ratio between (width.times.thickness) and (length of wiring) is made equal for each wiring electrode).” [paragraph 0150 & 0152].
 	Additionally it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second electrode with a larger total outer area than that of the first electrode, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Increasing the outer surface area of an electrode is known to increase the amount of current that can be carried through the electrode and also help in heat dissipation.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo et al. in view of Suzuki as applied to claim 1, further in view of NGK Spark Plug (JP 2013-062293).

Regarding claim 6 – Kazuo in view of Suzuki teach the wiring substrate according to claim 1, but fails to teach wherein a sectional shape of the first electrode, or the second electrode, or both is a polygonal shape that has corners when seen through in the direction perpendicular to the stacking direction of the insulating layers, and wherein all of the corners have an obtuse angle.
 	NGK teaches a wiring substrate (figs. 1-2 [title] NGK states, “manufacturing method of multilayer wiring board”) wherein a sectional shape of the first electrode (28 [Abstract] NGK states, “wiring pattern 28”), or the second electrode, or both is a polygonal shape that has corners (see corners shown in figure 2) when seen through in the direction perpendicular to the stacking direction of the insulating layers (16 & 30 [Abstract] NGK states, “insulating layer 16…insulating layer 30”), and wherein all of the corners have an obtuse angle ([page 5] NGK states, “wiring patterns 28 and 29 have a shape that does not have an acute angle or a right angle, and all the angles are obtuse”; claimed structure shown in figures 1 & 2).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring substrate having the two layers of the insulating layer above and below the first and second electrodes as taught by Kazuo in view of Suzuki with all the corners of the first electrode having obtuse angles as taught by NGK because NGK states, “an obtuse-angle portion that is . 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo et al. in view of Suzuki as applied to claim 1 above, and further in view of Ikeda (US PG. Pub. 2006/0083895).

Regarding claim 7 – Kazuo in view of Suzuki teach the wiring substrate according to claim 1, but fails to teach an electronic module comprising: an electronic component that is mounted on the wiring substrate.
 	Ikeda teaches an electronic module (fig. 1) comprising: an electronic component (60 [paragraph 0046] Ikeda states, “IC chip 60”) that is mounted on a wiring substrate (10 [paragraph 0046] Ikeda states, “multilayer core board 10”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring substrate as taught by Kazuo in view of Suzuki with an electronic module having a wiring substrate with an electronic component mounted thereon as taught by Ikeda because surface mounted components are easily placed upon PCBs and are mounted on pads specifically designed and found on the surface of wiring substrates.

13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo in view of Suzuki and Chua as applied to claim 3, and further in view of Miyakoshi et al.

Regarding claim 13 – Kazuo in view of Suzuki and Chua teach the wiring substrate according to claim 3, but fails to teach wherein an area of the upper main surface of the second electrode is larger than an area of the upper main surface of the first electrode when seen through in the stacking direction of the insulating layers.
 	Miyakoshi teaches a wiring substrate (figs. 11-12, 101 [paragraph 0147] Miyakoshi states, “circuit board 101”) wherein an area of the upper main surface (width D * length; see ratios of 105d in figure 12) of a second electrode (105d) is larger than an area of the upper main surface (width A * length; see ratios of 105a in figure 12) of the first electrode (105a) when seen through in the stacking direction of the insulating layers (claimed structure show in figures 11-12).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring substrate having the two layers of the insulating layer surrounding the first and second electrodes as taught by Kazuo in view of Suzuki and Chua with the area of the first electrode being larger than an area of the second electrode as taught by Miyakoshi because Miyakoshi states, “The resistance of each wiring electrode, which is obtained in relation to the length, width, and thickness thereof, is set to be the same as that of other wiring electrodes…By thus setting the values of the widths and thicknesses according to the lengths of the corresponding wiring electrodes, the resistance of each common wiring 

Regarding claim 15 – Kazuo in view of Suzuki and Chua teach the wiring substrate according to claim 2, but fails to explicitly teach wherein an area of the upper main surface of the second electrode is larger than an area of the upper main surface of the first electrode when seen through in the stacking direction of the insulating layers.
 	Miyakoshi teaches a wiring substrate (figs. 11-12, 101 [paragraph 0147] Miyakoshi states, “circuit board 101”) wherein an area (width D * length; see ratios of 105d in figure 12) of the upper main surface of the second electrode (105d; see area shown in overhead view of figure 11) is larger than an area (width A * length; see ratios of 105a in figure 12) of the upper main surface of the first electrode (105a) when seen through in the stacking direction of the insulating layers (claimed structure show in figures 11-12).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring substrate having the two layers of the insulating layer surrounding the first and second electrodes as taught by Kazuo in view of Suzuki and Chua with the area of the second electrode being larger than an area of the first electrode as taught by Miyakoshi because Miyakoshi states, “The resistance of each wiring electrode, which is obtained in relation to the length, width, and thickness thereof, is set to be the same as that of other wiring electrodes…By thus setting the values of the widths and thicknesses according to the 
 	Additionally it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thinner second electrode (than the first electrode) with a larger surface area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Increasing the surface area of an electrode is known to increase the amount of current that can be carried through the electrode and also help in heat dissipation.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo in view of Suzuki and Chua as applied to claim 3, and further in view of NGK Spark Plug.

Regarding claim 17 – Kazuo in view of Suzuki and Chua teach the wiring substrate according to claim 3, but fails to teach wherein a sectional shape of the first electrode, or the second electrode, or both is a polygonal shape that has corners when seen through in the direction perpendicular to the stacking direction of the insulating layers, and wherein all of the corners have an obtuse angle.
 	NGK teaches a wiring substrate (figs. 1-2 [title] NGK states, “manufacturing method of multilayer wiring board”) wherein a sectional shape of the first electrode (28 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring substrate having the two layers of the insulating layer above and below the first and second electrodes as taught by Kazuo in view of Suzuki and Chua with all the corners of the first electrode having obtuse angles as taught by NGK because NGK states, “an obtuse-angle portion that is unlikely to become a starting point of crack generation. In particular, the upper end 51 of the pattern has a rounded obtuse angle. Therefore, the occurrence of cracks in the resin insulating layers 16, 17, 30, and 31 is suppressed, and the reliability sufficient for the multilayer wiring board K1 can be improved” [page 7]. 

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo et al. in view of Suzuki and Miyakoshi et al. as applied to claim 4, and further in view of NGK Spark Plug.

Regarding claim 18 – Kazuo in view of Suzuki and Miyakoshi teach the wiring substrate according to claim 4, but fails to teach wherein a sectional shape of the first electrode, 
 	NGK teaches a wiring substrate (figs. 1-2 [title] NGK states, “manufacturing method of multilayer wiring board”) wherein a sectional shape of the first electrode (28 [Abstract] NGK states, “wiring pattern 28”), or the second electrode, or both is a polygonal shape that has corners (see corners shown in figure 2) when seen through in the direction perpendicular to the stacking direction of the insulating layers (16 & 30 [Abstract] NGK states, “insulating layer 16…insulating layer 30”), and wherein all of the corners have an obtuse angle ([page 5] NGK states, “wiring patterns 28 and 29 have a shape that does not have an acute angle or a right angle, and all the angles are obtuse”; claimed structure shown in figures 1 & 2).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring substrate having the two layers of the insulating layer above and below the first and second electrodes as taught by Kazuo in view of Suzuki and Miyakoshi with all the corners of the first electrode having obtuse angles as taught by NGK because NGK states, “an obtuse-angle portion that is unlikely to become a starting point of crack generation. In particular, the upper end 51 of the pattern has a rounded obtuse angle. Therefore, the occurrence of cracks in the resin insulating layers 16, 17, 30, and 31 is suppressed, and the reliability sufficient for the multilayer wiring board K1 can be improved” [page 7]. 


 	NGK teaches a wiring substrate (figs. 1-2 [title] NGK states, “manufacturing method of multilayer wiring board”) wherein a sectional shape of the first electrode (28 [Abstract] NGK states, “wiring pattern 28”), or the second electrode, or both is a polygonal shape that has corners (see corners shown in figure 2) when seen through in the direction perpendicular to the stacking direction of the insulating layers (16 & 30 [Abstract] NGK states, “insulating layer 16…insulating layer 30”), and wherein all of the corners have an obtuse angle ([page 5] NGK states, “wiring patterns 28 and 29 have a shape that does not have an acute angle or a right angle, and all the angles are obtuse”; claimed structure shown in figures 1 & 2).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring substrate having the two layers of the insulating layer above and below the first and second electrodes as taught by Kazuo in view of Suzuki and Miyakoshi with all the corners of the first electrode having obtuse angles as taught by NGK because NGK states, “an obtuse-angle portion that is unlikely to become a starting point of crack generation. In particular, the upper end 51 of the pattern has a rounded obtuse angle. Therefore, the occurrence of cracks in the resin insulating layers 16, 17, 30, and 31 is suppressed, and the reliability sufficient for the multilayer wiring board K1 can be improved” [page 7]. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, 13, 15, 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN T SAWYER/Primary Examiner, Art Unit 2847